COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                       MEMORANDUM ORDER

Appellate case name:       In the Interest of A. H., B. S., M. B., F.M.B, aka F. B.S., M. B. aka
                           S. M. and M. M. B. v. Department of Family and Protective Services

Appellate case number:     01-14-00322-CV

Trial court case number: 2013-01651J

Trial court:               314th District Court of Harris County

        On March 21, 2014, a notice of appeal in this parental termination case was filed on
behalf of both the mother, H.B. (“Appellant Mother”) and father, B.B., of the subject children.
The trial court’s judgment was signed subsequently on April 3, 2014, and the notice of appeal
was received in our Court on April 23, 2014. The Clerk’s record was filed on April 25, 2014, and
the complete Reporter’s Record was filed on June 27, 2014. The father’s appellant’s brief was
filed on August 4, 2014. An appellant’s brief for the Appellant Mother has not been filed.
        On August 21, 2014, retained counsel for Appellant Mother filed a “motion to withdraw
as counsel of record” in this Court. The motion states that withdrawal is sought to avoid potential
conflicts of interest and that Appellant Mother approves of the withdrawal.
        Accordingly, we abate the appeal and remand the cause to the trial court to conduct a
hearing no later than August 26, 2014 at which hearing a representative of the Texas
Department of Family & Protective Services (the “Department”) and appellant’s retained counsel
shall be present. At a conference call held with the Court on August 25, 2014, the Court notified
the counsel for the parties that it would issue this abatement order.
       We direct the trial court to:
           1) Determine whether Appellant Mother still wishes to pursue this appeal;
           2) Determine whether Appellant Mother is now indigent, and
                 a. If Appellant Mother is indigent, appoint substitute appellate counsel at no
                    expense to appellant who shall be required to file appellant’s brief by no
                    later than Tuesday, September 9, 2014; or
                 b. If Appellant Mother is not indigent, admonish appellant regarding the
                    dangers and disadvantages of self-representation, and:
                               1. determine whether appellant is knowingly and intelligently
                                     waiving her right to counsel and, if so, obtain a written
                                     waiver of the right to counsel; or
                                 2. if appellant does not wish to proceed pro se, order appellant
                                     to hire an attorney and further order that such attorney must
                                     file appellant’s brief by no later than September 9, 2014;
           3) Determine whether to allow Appellant Mother’s retained counsel to withdraw;
              and
           4) Make these and any other findings and conclusions that the trial court deems
              appropriate on the record.
       The trial court shall have a court reporter, or court recorder, record the hearing. A
supplemental clerk’s record containing any findings, recommendations, and orders of the trial
court made pursuant to this order shall be sent to this Court no later than August 27, 2014. See
TEX. R. APP. P. 34.5(c).
       The appeal will be reinstated on this Court’s active docket when the supplemental clerk’s
record and the supplemental reporter’s record of the hearing are filed in this Court. The court
coordinator of the trial court shall set a hearing date and notify the parties and the Clerk of this
Court of such date.
       Appellant Mother’s brief is due by no later than Tuesday, September 9, 2014. The
Department’s response brief shall be due no later than Friday, September 19, 2014. Given the
time constraints of this case, extensions of time will not be granted.
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting individually       Acting for the Court


Date: August 25, 2014